Title: To George Washington from John Parke, 2 September 1795
From: Parke, John
To: Washington, George


          
            Sir
            London 2d Septr 1795
          
          I have many years contemplated the happiness a Residence some where in the United States would afford me I am now become anxious to realize a situation in Kentucky or Western Territory contiguous to Navagation and free from any depredations of the Indians & the Land to be first rate but my hopes nearly vanish when I consider the improbability of being able to provide in such way for myself and family because I am not a man of property beyond what the Furniture of my House would produce on being sold and an Income of £300 ⅌ Annum arising from the office of Landing Waiter in the Customs here which I would Cheerfully relinquish to embrace any thing likely to afford a Peaceful retreat and the necessaries of life I am fifty two years of age active and fear not to encounter such difficulties as perseverance and Industry can overcome.
          My Family consists of a Wife two Children, a Sister and an old female servant who has been in my service upwards of nineteen years I have read in Filson & Imlays Topographical description of the Western Territory that an honest industrious man may have stock and land on Credit Permit me to inform you that your Brother Mr Richard Washington many years ago a Merchant of this City but of whom I have not heard a very long time lodged in Cheapside at the Miss Stovins when I did and that at the time he went from hence to Bermuda and when there was indebted to them £242.16.10 which with the Interest of £291.12.0 to the conclusion of the present year forms a total of £534.8.10 Miss Joan Caroline Stovin died in 1770 Miss Mary Stovin I married and who has bee⟨n⟩ dead rather more then fourteen years The above sum of £⟨242.16.10⟩ was a considerable part of the effects belonging to them which by marriage became mine a copy of the Register of such marriage I herein enclose as also an affidavit to the above sums but nevertheless I have presumed to do this I

have no claim on you whatever. I have merely taken the liberty to mention this matter to which I could add many other losses much more important which I have sustaind as Circumstances wch render ⟨me⟩ incapable of making a Purchase and that in consideration of such Misfortunes and a General good Charector certified to you (if required) by the American Ambassador or Consul resident here in consequence of Testimonials to them that your liberal Heart may compassionate so far as to render me such services as you may be pleased in obtaining a residence where my family may benifit from their & my assiduity.
          If the Interest was correctly calculated from the different dates in the Acco[un]t it would amount to considerably more than 291.12.0 I have only calculated it from the begining of the year 71 to 95 inclusive.
          Mr Joseph Brown late of this City but now of Islington has known me many years and would upon application furnish his Testimony in my behalf I presume Sir you may recolect him in some degree.
          He drew the Petition which was carried from this City to the Commons House of Parliament the day their Vote put an end to Hostilities with the United States and at whos House the late Doctor Price the late Mr President Lawrence and Mr David Hartley had their first Interview.
          I wrote to your Excellency considerably more then a Year ago by the Brothers Capt. Smith who was taken by a French ship of war therefore conclude that letter to be lost. Any Answer which you may be pleased to Honor me with may be directed for me at Mr Hamiltons Surgeon Aldermanbury London who has two Brothers at Alexandria who probably may be known to you I am most Respectfully Sir Your Mo. Obdt Servt
          
            J. Parke
          
        